DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

The amendment filed 09/07/2022 has been entered.
Claims 1,14 are amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2,6-9,11,13,14-15,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 20090142066 A1 (Leclair et al.) further in view of CN 107664763 A (Hou et al)1 further in view of US 20050232541 A1 (Mihailov et al).

Teaching Reference US 4119362 A (Holzman).
Claim1, Braunecker teaches a light detection and ranging (LiDAR) system comprising: 
               a light source configured to generate a pulse signal from the LiDAR system (Fig. 3, [0027] note pump light source 9 and fibre laser.); 
                  a field lens positioned along the optical receive path, wherein the field lens is configured to redirect the returned light pulse ([0027] FIG. 3 Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4.); 
                   
                  a light detector configured to receive the returned light pulse from an end of the fiber core opposite the receiving end ([0027] FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11),

Braunecker fails but Lee teaches one or more mirrors configured to steer a returned light pulse associated with the transmitted pulse signal along an optical receive path (FIGS. 5A and 5B, Col. 6 line 5-16, mirror 49.).
Braunecker teaches a fiber having a fiber core and a receiving end configured to receive the redirected returned light pulse from the field lens into the fiber core along the optical receive path ([0027] FIG. 3 describes the schematic diagram of a first embodiment according to the invention, with the filter steps shown in FIG. 1 and FIG. 2. Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4. After passing through this IR filter component 4, the radiation is input either into the multimodal part of the fibre (case A) or via a microlens 5 into the active fibre core 6a for postamplification of intensity (case B).);
Braunecker fails but Leclair teaches wherein the fiber is configured to receive the redirected returned light pulses along a unidirectional receive path (para 31 note core ,see figure 10 Ref 66,68 Para 80 note transmitter and detector. Leclair teaches two separate waveguides, one for transmitting and one for receiving.); 
Braunecker fails but Hou teaches wherein the light detector receives the returned light pulse through a coupling optic when a detecting area of the light detector is approximately equal to or smaller than the cross-sectional area of the fiber core (see abstract and also see line 9 note coupling optics and small scale area array detector. Also see figure 1)
Braunecker fails but Mihailov teaches  the light detector directly receives the returned light pulse if the light detector has a larger area than the cross-sectional area of the fiber core (see figure 15 para 98. See photo detector 189 has a larger area than fiber 191 and no coupling optics is used).
              It would have been obvious to have combined the references of Braunecker and Lee and combine one or more mirrors because mirrors do not usually absorb much light, most of the light is redirected upon contact with the mirror and the object's overall quality is usually preserved in the new image (see teaching reference Mirrors).
It would have been obvious to have combined the references of Braunecker and Leclair and modify the system such that the fiber is configured to receive the redirected returned light pulses along a unidirectional receive path  because coaxial transceivers have problem of leakage (Leclair teaches in para 8-11). Therefore, to avoid this problem it would be obvious to use unidirectional receive path.

It would have been obvious to have combined the references of Braunecker and Hou and modify the lidar system such that the light detector receives the returned light pulse through a coupling optic when a detecting area of the light detector is approximately equal to or smaller than the cross-sectional area of the fiber core. The motivation to do so would be to increase efficiency (see teaching reference Holzman col 1 line 67-68 and col 2 line 1-2. If the detector area is of the order of magnitude of the emitting fiber core area or smaller, direct positioning of the fiber becomes inherently inefficient.). 

It would have been obvious to have combined the references of Braunecker and Mihailov and modify the lidar system such that the light detector directly receives the returned light pulse if the light detector has a larger area than the cross-sectional area of the fiber core because this will reduce the cost of system as coupling optics is very expensive . 

                      Claim 2, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Lee teaches wherein the field lens is configured to reduce walk-off error associated with the one or more mirrors (Col. 6 line 5-13, FIGS. 5A note minimize beam walk-off.)
                     It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and modify the system such that the field lens is configured to reduce walk-off error because walk-off error can cause beam clipping and loss of beam energy (see Lee col 1line 64-65).
                      Claim 6, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Braunecker teaches the LIDAR system further comprising: one or more lenses between and the end of the fiber opposite the receiving end and the light detector ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).

                         Claim 7, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 6. Braunecker teaches the further comprising: an optical filter between at least one of the one or more lenses and the light detector ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
                         Claim 8, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 7. Braunecker teaches wherein the optical filter is a bandpass filter with a pass band encompassing the frequency of the pulse signal ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
                 Claim 9, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 6. Braunecker teaches wherein the one or more lenses include a first aspherical lens and a second aspherical lens ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).

Claim 11, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Braunecker teaches wherein the light detector is placed onto an end facet of the fiber ([0027] FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
Claim13, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Braunecker teaches wherein the field lens is a part of a field lens group, wherein the field lens group is positioned along the optical receive path, and wherein the field lens group is configured to redirect the returned light pulse ([0027] FIG. 3. Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4. After passing through this IR filter component 4, the radiation is input either into the multimodal part of the fibre (case A) or via a microlens 5 into the active fibre core 6a for postamplification of intensity (case B).).
   Claim 14, Braunecker teaches a method, comprising: 
                          transmitting, using a light source, a pulse signal (Fig. 3, [0027] note pump light source 9 and fibre laser);
                        redirecting, using a field lens positioned along the optical receive path, the returned light pulse into a fiber having a fiber core (para 27, note fiber core [0027] FIG. 3 Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4.);                     
                 receiving, using a receiving end of the fiber core, the returned light pulse from the field lens along the optical receive path ([0027] FIG. 3 Incident radiation S is fed via the UV filter component 1, ZnSe plate 2 with the lens structure 2a and the IR filter component 4. After passing through this IR filter component 4, the radiation is input either into the multimodal part of the fibre (case A) or via a microlens 5 into the active fibre core 6a for postamplification of intensity (case B).);  
                          and receiving, using a light detector, the returned light pulse from an end of the fiber core opposite the receiving end ([0027] note core , FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.);
Braunecker fails but Lee teaches steering, using one or more mirrors, a returned light pulse associated with the transmitted pulse signal along an optical receive path (FIGS. 5A and 5B, Col. 6 line 5-16, mirror 49.).
Braunecker fails but Leclair teaches wherein the fiber is configured to receive the redirected returned light pulses along a unidirectional receive path (para 31 note core ,see figure 10 Ref 66,68 Para 80 note transmitter and detector. Leclair teaches two separate waveguides, one for transmitting and one for receiving.); 
Braunecker fails but Hou teaches wherein the light detector receives the returned light pulse through a coupling optic when a detecting area of the light detector is approximately equal to or smaller than the cross-sectional area of the fiber core (see abstract and also see line 9 note coupling optics and small scale area array detector. Also see figure 1).
Braunecker fails but Mihailov teaches  the light detector directly receives the returned light pulse if the light detector has a larger area than the cross-sectional area of the fiber core (see figure 15 para 98. See photo detector 189 has a larger area than fiber 191 and no coupling optics is used).
              It would have been obvious to have combined the references of Braunecker and Lee and combine one or more mirrors because mirrors do not usually absorb much light, most of the light is redirected upon contact with the mirror and the object's overall quality is usually preserved in the new image (see teaching reference Mirrors).
It would have been obvious to have combined the references of Braunecker and Leclair and modify the system such that the fiber is configured to receive the redirected returned light pulses along a unidirectional receive path  because coaxial transceivers have problem of leakage (Leclair teaches in para 8-11). Therefore, to avoid this problem it would be obvious to use unidirectional receive path.
It would have been obvious to have combined the references of Braunecker and Hou and modify the lidar system such that the light detector receives the returned light pulse through a coupling optic when a detecting area of the light detector is approximately equal to or smaller than the cross-sectional area of the fiber core. The motivation to do so would be to increase efficiency (see teaching reference Holzman col 1 line 67-68 and col 2 line 1-2. If the detector area is of the order of magnitude of the emitting fiber core area or smaller, direct positioning of the fiber becomes inherently inefficient.). 

It would have been obvious to have combined the references of Braunecker and Mihailov and modify the lidar system such that the light detector directly receives the returned light pulse if the light detector has a larger area than the cross-sectional area of the fiber core because this will reduce the cost of system as coupling optics is very expensive . 

            Claim 15, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the method of claim 14. Lee teaches wherein the field lens is configured to reduce walk-off error associated with the one or more mirrors (Col. 6 line 5-13, FIGS. 5A and 5B note minimize beam walk-off .).
                     It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and modify the system such that the field lens is configured to reduce walk-off error because walk-off error can cause beam clipping and loss of beam energy (see Lee col 1line 64-65).
Claim 19, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the method of claim 14. Braunecker teaches the LIDAR system further comprising: positioning one or more lenses between and the end of the fiber opposite the receiving end and the light detector ([0027] FIG. 3 In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).
Claim 20, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the method of claim 19. Braunecker teaches the LIDAR system further comprising: positioning an optical filter between at least one of the one or more lenses and the light detector ([0027] FIG. 3. In the multimodal structure, the received radiation S is passed through the fibre laser and finally passed via a first lens 8a, a dichroic beam splitter 10, the narrowband filter component 7 and a second lens 8b onto the sensor 11.).

Claim 3-4, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 20090142066 A1 (Leclair et al.) further in view of CN 107664763 A (Hou et al)1 further in view of US 20050232541 A1 (Mihailov et al) further in view of US 5006721 A (Cameron et al).                           

                       Claim 3, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Braunecker fails but Cameron teaches wherein the one or more mirrors include a polygon mirror configured to rotate (Col. 5, line 18-22, Fig.4, The receive optics are focused to receive diffuse light from the spot on the object 12 illuminated by the transmitted beam 32 that is reflected off the tilting mirror 48 onto the adjacent facet of the polygon 44 and then reflected by the folding mirror 56.). 
                  It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and Cameron and modify the Lidar system such that the mirror is a polygon mirror because polygon mirror has speed stability (accuracy)(see  teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror ).

                       Claim 4, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov and Cameron teaches the LiDAR system of claim 3. Cameron teaches wherein the polygon mirror is also configured to direct the transmitted pulse signal from the LiDAR system (Col. 5, line 7-10, Fig. 4, The transmitted beam 32 is reflected off the rotating mirror 44 onto a tilting mirror 48 which is mounted to a galvanometer servo motor 50. The axis of the tilting mirror is orthogonal to that of the polygon mirror 44.). 
                  It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and Cameron and modify the Lidar system such that the mirror is a polygon mirror because polygon mirror has speed stability (accuracy)(see  teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror ).
          Claim 12, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Braunecker fails but Cameron teaches wherein the light detector is an avalanche photodiode (Col. 6, line 41-42, The photodiode which may be, for example, an avalanche photodiode 64,).
                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and Cameron and modify the light detector to be an avalanche photodiode because it has a greater level of sensitivity.

Claim16, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the method of claim 14. Braunecker fails but Cameron teaches wherein the one or more mirrors include a polygon mirror configured to rotate (Col. 5, line 18-22, Fig. 4, The receive optics are focused to receive diffuse light from the spot on the object 12 illuminated by the transmitted beam 32 that is reflected off the tilting mirror 48 onto the adjacent facet of the polygon 44 and then reflected by the folding mirror 56.). 
                               It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and Cameron and modify the Lidar system such that the mirror is a polygon mirror because polygon mirror has speed stability (accuracy)(see  teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror ).

Claim 17, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov and Cameron teaches the method of claim 16. Cameron teaches wherein the polygon mirror is also configured to direct the transmitted pulse signal from the LiDAR system (Col. 5, line 7-10, Fig. 4, The transmitted beam 32 is reflected off the rotating mirror 44 onto a tilting mirror 48 which is mounted to a galvanometer servo motor 50. The axis of the tilting mirror is orthogonal to that of the polygon mirror 44.).                
   It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and Cameron and modify the Lidar system such that the mirror is a polygon mirror because polygon mirror has speed stability (accuracy)(see  teaching reference   Laser damage threshold – Galvo Mirror vs Polygon mirror ).

Claim 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 20090142066 A1 (Leclair et al.) further in view of CN 107664763 A (Hou et al)1 further in view of US 20050232541 A1 (Mihailov et al) further in view of US 9989629 B1(LaChapelle).
                Claim 5, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 1. Braunecker fails but LaChapelle teaches wherein the one or more mirrors include a parabolic mirror (Col. 11, line 11-16, As another example, the LIDAR system 100 may include one or more flat mirrors or curved mirrors (e.g., concave, convex, or parabolic mirrors) to steer or focus the output beam 125 or the input beam 135. For example, the LIDAR system 100 may include an off-axis parabolic mirror to focus the input beam 135 onto an active region of receiver 140). 
                It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and Leclair and Hou and Mahilov and LaChapelle and modify the Lidar system such that the one or more mirrors include a parabolic mirror because the parabolic shape is such that incident parallel rays will converge at a single focal point no matter where on the surface of the mirror they actually strike (see teaching reference Parabolic Mirror: How It Works & Types (w/ Examples) .
Claim 18, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the method of claim 14. Braunecker fails but LaChapelle teaches wherein the one or more mirrors include a parabolic mirror (Col. 11, line 11-16, As another example, the LIDAR system 100 may include one or more flat mirrors or curved mirrors (e.g., concave, convex, or parabolic mirrors) to steer or focus the output beam 125 or the input beam 135. For example, the LIDAR system 100 may include an off-axis parabolic mirror to focus the input beam 135 onto an active region of receiver 140). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Braunecker and Lee and Leclair and Hou and Mahilov and LaChapelle and modify the Lidar system such that the one or more mirrors include a parabolic mirror because the parabolic shape is such that incident parallel rays will converge at a single focal point no matter where on the surface of the mirror they actually strike (see teaching reference Parabolic Mirror: How It Works & Types (w/ Examples) .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070188735 A1 (Braunecker et al.) in view of US 5504731 A (Lee et al.) further in view of US 20090142066 A1 (Leclair et al.) further in view of CN 107664763 A (Hou et al)1 further in view of US 20050232541 A1 (Mihailov et al) further in view of US 9465175 B2 (Shi et al.).
                     Claim 10, Braunecker as modified in view of Lee and Leclair and Hou and Mahilov teaches the LiDAR system of claim 9. Braunecker teaches two lenses and a filter on the receive path but Braunecker fails to explicitly teach wherein a first multi-layer bandpass film is deposited on a plano surface of the first aspherical lens, and wherein a second multi-layer bandpass film is deposited on a plano surface of the second aspherical lens. However Shi teaches lens disposed in multi-layer bandpass filters (Col.9 line 44-56, an integrated optical Mux/DeMux device may include a double-polished substrate, an anti-reflection film, a first filter, a second filter, a third filter, and a fourth filter. The first filter may be a band-pass multilayer coating film for a first wavelength. The second filter may be a band-pass multilayer coating film for a second wavelength. The third filter may be a band-pass multilayer coating film for a third wavelength. The fourth filter may be a band-pass multilayer coating film for a fourth wavelength. The integrated optical Mux/DeMux device may also include a first lens disposed on the first filter, a second lens disposed on the second filter, a third lens disposed on the third filter, and a fourth lens disposed on the fourth filter.).
                            It would have been obvious to have combined the references of Braunecker Lee and Leclair and Hou and Mahilov and Shi and combine multi-layer thin bandpass film because each multilayer coating film can have a different wavelength (Shi Col.9 line 47-50.) and therefore, more undesired wavelengths can be blocked allowing the desired wavelengths to pass. 
                             Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system such that a first multi-layer bandpass film is deposited on a plano surface of the first aspherical lens, and wherein a second multi-layer bandpass film is deposited on a plano surface of the second aspherical lens.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANJIDA NASER/Examiner, Art Unit 3645 
							/ISAM A ALSOMIRI/                                                                                             Supervisory Patent Examiner, Art Unit 3645